Case 19-61608-grs        Doc 287     Filed 02/27/20 Entered 02/27/20 17:35:50                Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION

                                                 )
In re:                                           )       Chapter 11
                                                 )
Americore Holdings, LLC, et al., 1               )       Case No. 19-61608-grs
                                                 )
         Debtors.                                )       Jointly Administered
                                                 )
                                                 )       Honorable Gregory R. Schaaf
                                                 )


    OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ JOINDER IN OBJECTION
      TO UTICA LEASECO, LLC’S MOTION FOR RELIEF FROM STAY OR, IN THE
            ALTERNATIVE ADEQUATE PROTECTION AS TO EQUIPMENT

         The Official Committee of Unsecured Creditors (the “Committee”) joins in the

Debtors’ Objection to Utica Leaseco, LLC’s Motion for Relief from Stay or, In the

Alternative Adequate Protection as to Equipment [ECF No. 233], the Commonwealth of

Pennsylvania’s Limited Objection to Utica Leaseco, LLC’s Motion for Relief from Stay or

in the Alternative Adequate Protection as to Equipment [ECF No. 284], and the Chapter

11 Trustee’s Objection to Utica Leaseco, LLC’s Motion for Relief from Stay or, in the

Alternative, Adequate Protection as to Equipment [ECF No. 285]. The Committee shares

the concerns of the Debtors and Commonwealth of Pennsylvania that the Chapter 11

Trustee, whose appointment is now pending, has not had meaningful time to respond to




1The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore
Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate,
LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard
County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610);
and St. Alexius Hospital Corporation #1 (2766).



                                                     1
Case 19-61608-grs          Doc 287     Filed 02/27/20 Entered 02/27/20 17:35:50                 Desc Main
                                       Document     Page 2 of 2



Utica Leaseco, LLC’s Motion for Relief from Stay or, in the Alternative Adequate

Protection as to Equipment [ECF No. 211] (the “Motion”).

          WHEREFORE, the Committee requests the entry of an Order denying the Motion.


Dated: February 27, 2020                         Nelson Mullins Riley & Scarborough LLP
                                                 Proposed Counsel for Committee2

                                                 Two South Biscayne Boulevard
                                                 One Biscayne Tower, 21st Floor
                                                 Miami, FL 33131
                                                 Ph. 305-373-9400 | Fax 305-995-6416

                                                 100 S.E. 3rd Avenue, Suite 2700
                                                 Fort Lauderdale, FL 33394
                                                 Ph. 954-764-7060 | Fax 954-761-8135

                                                 By: /s/ Gary M. Freedman
                                                      Frank P. Terzo
                                                      Florida Bar No. 906263
                                                      Frank.Terzo@nelsonmullins.com
                                                      Gary M. Freedman
                                                      Florida Bar No. 727260
                                                      Gary.Freedman@nelsonmullins.com
                                                      Michael D. Lessne
                                                      Florida Bar No. 73881
                                                      Michael.Lessne@nelsonmullins.com

                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 27, 2020, I electronically filed the foregoing with

the clerk of the court using CM/ECF, which is serving the document via transmission of

Notices of Electronic Filing to those counsel or parties who are authorized to receive such

notices.

                                                    By: /s/ Gary M. Freedman
                                                        Gary M. Freedman

2   Nelson Mullins Riley & Scarborough’s application for employment is pending [ECF No. 185].


                                                     2
